          Case 1:19-cv-00235-VEC Document 87 Filed 07/08/20 Page 1 of 1




July 8, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

RE:    Plumbers & Steamfitters Local 773 Pension Fund, et al. v. Danske Bank A/S, et
       al., No: 1:19-cv-00235 (VEC)

Your Honor:

       On March 1, 2019, I entered a notice of appearance on behalf of Ole Andersen in the
above-captioned case. I hereby respectfully seek leave of the Court to withdraw from this
matter. My colleagues, Bruce Yannett, Helen Cantwell, Jonathan Tuttle, and Ada Fernandez
Johnson, all of whom have appeared in the above-captioned case, will continue their
representation.

       Accordingly, I respectfully request the Court’s permission to have my name removed
from the docket and electronic mailing notification list. I would be grateful if Your Honor would
approve my withdrawal by endorsing this letter, so that the Clerk of Court may modify and
update those records accordingly.

      Thank you for your time and attention in this matter. I am available at the Court’s
convenience to answer any questions or to provide any additional information.

                                            Respectfully submitted,

                                            /s/     Sarah B. Hoefle
                                                    Sarah B. Hoefle


cc:    All counsel (via ECF)


SO ORDERED:



________________________________________

Hon. Valerie E. Caproni (U.S.D.J.)
